UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4072



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHAMSADEEN IBN PURVIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:04-cr-00495-AW)


Submitted:   June 30, 2006                 Decided:   July 21, 2006


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant. Rod
J. Rosenstein, United States Attorney, Michael R. Pauze, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Shamsadeen    Ibn    Purvis    appeals    his   convictions     and

sentence to 264 months in prison and three years of supervised

release after pleading guilty to obstruction of interstate commerce

by robbery in violation of 18 U.S.C. §§ 2, 1951(a) (2000); using

and carrying a firearm during and in relation to a crime of

violence in violation of 18 U.S.C. §§ 2, 924(c) (2000); and

possession of a firearm by a convicted felon in violation of 18

U.S.C. § 922(g)(1) (2000).       We affirm.

           Purvis contends the district court lacked subject matter

jurisdiction over his prosecution because there was no verified

complaint and he is a sovereign who unwittingly relinquished his

freedom to the United States.         This argument is without merit.

Subject matter jurisdiction over a federal prosecution is conferred

on the district court by 18 U.S.C. § 3231 (2000).          United States v.

Hartwell, 448 F.3d 707, 716 (4th Cir. 2006).          Moreover, “there can

be no doubt that Article III permits Congress to assign federal

criminal prosecutions to federal courts.”           Hugi v. United States,

164 F.3d 378, 380 (7th Cir. 1999).

           Accordingly, we affirm Purvis’s convictions and sentence.

We   dispense   with   oral    argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                    AFFIRMED


                                   - 2 -